Title: From Thomas Jefferson to William Short, 6 April 1790
From: Jefferson, Thomas
To: Short, William



Dear Sir
New York April 6. 1790.

At Philadelphia on my way here I received your favor of Nov. 19. and since my arrival here, those of Nov. 3. 25. 30. Dec. 25. and Jan. 12. have come at different times. My last private letter to you was from Alexandria. I shall send a duplicate and triplicate of it because of it’s importance to me.
On delivering my letters of leave I will beg the favor of you to make the accustomary present for me to the Introducteur des Ambassadeurs and to Sequeville their Secretary; to the former a gold snuff box, value 1200.₶ To the latter, one of 800.₶ value. But I believe the latter would prefer the money wrapped up in a wish that he should chuse a box for himself. Perhaps the former would also. If not, let as little be lost in the workmanship as possible, that it may be worth the more to him when disposed of. You can learn from the diplomatic members how all this is to be done. Let the Introductor and Secretary know in time that I cannot recieve the accustomary present from the king. Explain to them that clause in our new constitution which sais ‘no person holding any office of profit or trust under the U.S. shall accept any present, emolument, office, or title of any kind whatever from any king, prince or foreign state.’ It adds indeed ‘without the consent of Congress’ but I do not chuse to be laid on the gridiron of debate in Congress for any such paltry purpose; therefore the Introductor need not be told of this qualification of the rule. Be so good as to explain it in such a manner as to avoid offence, and if a good opportunity can be had, do the same to M. de Montmorin.
Paul Jones’s bust, I suppose, must be paid for out of his money in the hands of Mr. Grand. My pictures of American worthies will be absolutely incomplete till I get the M. de la fayette’s. Tell him this, and that he must permit you to have it drawn for me. I do not like Madme. le Brun’s fan colouring, and of all possible occasions it would be worst applied to a hero. This therefore is an additional reason to that of her extravagant price. I must leave it to you to find a good hand clear of both objections. It should be of the size of Genl. Washington’s half length picture in the Dining room.
Mr. Petrie has confounded several things in his memory. I had a draught on him for 726.₶ remitted to me by Brailsford & Morris on behalf of the Agricultural society of Charleston. This he paid me July 12. 1788. Besides this I received from Govr. Rutledge a draught on him (or perhaps more than one for I do not  remember) in favor of young Mr. Rutledge. But I made a point never to receive the money on his draughts. They were drawn in my favor indeed, but I was a mere channel of conveyance. Therefore that I might have no account to keep on the subject, I always indorsed and carried them to Boyd & Ker who received and paid him the money without my ever seeing it. I remember once that one of these bills having been presented to Mr. Petrie on whom it was drawn (by his brother I believe) he wanted to pay me the money, but I refused to recieve it and desired him to pay it to Boyd & Ker. He then insisted I should give him authority to pay it to them. Tho’ I know it to be very useless, (because their possession of the bill with my indorsement was sufficient authority) yet to gratify him I wrote some kind of authority. I presume he has forgotten, and counts this authority for a voucher of one paiment, and Boyd & Ker’s reciept for another. Be this as it may I never recieved 1200.₶ nor one livre in my life from him, but the 726.₶ before mentioned which was not for Rutledge.
Persuade the Abbé Morellet, softly, if you please of the necessity of his settling the affair of his printer. Petit must be prevailed on to come at all events, should he either be, or pretend to be unwilling. I find I cannot do without him here. I shall not attempt to commence housekeeping till he arrives with my furniture.
I inclose you a letter without a superscription. It is for a woman from the neighborhood of Monticello who married a servant of Genl. Phillips’s, now in the service of the Duke of Orleans at Mousseaux. I think her name is Thompson, but am not sure. Smith, the Duke’s head man there can tell. The letter is from her sister who came to see me at Monticello to enquire after her, and wishes to hear from her. I have promised that you will be the channel of conveyance to me. I inclose also a letter from A. Giannini to Frediani of Lucca. Favi used to be so good as to convey these to him so as to save postage. Send me if you please the continuation of Rousseau’s confessions, in a small form (like mine) if to be had—My address is simply ‘Thos. Jefferson Secretary of state.’—Page is married here a few days ago, to a maiden lady of about 30. a great poetess. Grayson is dead. Many doubts who will be his successor, named by the Executive. It has been offered to Mason and Henry as is said, and that both have refused. Govr. Harrison, Ralph Wormely, Corbin, and J. Walker ask it. We are told it will be offered to Monroe, and that he will accept it. Had you been here you could have had it without a doubt. [Indeed I wish you had been here 3. years ago. From a view of the stage and the actors I see  that you could have been what you please. You would have been sure of returning to Paris now in the character you would have chosen: because you would have been known to the public, would have possessed their confidence which is as necessary as that of the person appointing in a government like ours. As it is, I doubt for you, tho’ enough has not been said to enable me to judge. You shall know as soon as I do. But do not consider it as a misfortune if you are obliged to return to America. It is the only way to prepare a basis for a superstructure which may not fail.] I am really ashamed, my dear Sir, of the trouble I have given you in a former letter, and that which is proposed in the sheet accompanying this, of which I shall send a duplicate. But I hope you will excuse it when you consider how it has happened that I have not been able to wind up my affairs myself, and how impossible it is for me to do it thro’ any other agent. I still hope that Petit can take the worst of the drudgery off your hands, and that the chief of what will fall on you will be translating my memorandums, receiving and paying money. The general letter I gave you to the Will. V. Stap. & Hub. will suffice, as what is still due me of my salary is to come from the fund in their hands. Observe that we have not the cypher you have used in your letters. I suppose it to be that established with Mr. Barclay, and have sent to Philadelphia for it. I have used above, that established between the foreign affairs and myself which you will find in a drawer of my paper press and will keep to use with me. I am with great & sincere esteem, dear Sir Your affectionate friend & servant,

Th: Jefferson

